DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 9, second and fourth paragraphs, filed 08/18/2022, with respect to claims 1, 14, and 20 have been fully considered and are persuasive.  The rejection of claims 1, 14, and 20 has been withdrawn. 

Allowable Subject Matter

Claims 1 – 5, 9, 11 – 14, and 17 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 08/18/2022)

With respect to claim 1 the prior art discloses A system for image acquisition with reduced noise using a single photon avalanche diode (SPAD) array, comprising: 
a SPAD array comprising a plurality of SPAD pixels; 
one or more processors; 
and one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system to.

However, the prior art does not teach or fairly suggest perform a plurality of sequential exposure and readout operations, each exposure and readout operation comprising: 
applying a set of shutter operations to configure each SPAD pixel of the SPAD array to enable photon detection; 
and for each SPAD pixel of the SPAD array, reading out a number of photons detected during the set of shutter operations; 
determine consecutive pluralities of sequential exposure and readout operations from the plurality of sequential exposure and readout operations, wherein the consecutive pluralities of sequential exposure and readout operations comprise at least partially overlapping sets of sequential exposure and readout operations from the plurality of sequential exposure and readout operations; 
and generate consecutive images using the consecutive pluralities of sequential exposure and readout operations, wherein each consecutive image is generated based on the number of photons detected for each SPAD pixel during a respective consecutive plurality of sequential exposure and readout operations of the consecutive pluralities of sequential exposure and readout operations.

With respect to claim 14 the prior art discloses A system for image acquisition with reduced noise using a single photon avalanche diode (SPAD) array, comprising: 
a SPAD array comprising a plurality of SPAD pixels; 
one or more processors; 
and one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system to.

However, the prior art does not teach or fairly suggest perform a plurality of sequential shutter operations to configure each SPAD pixel of the SPAD array to enable photon detection; 
access a respective stream of binary counts for each SPAD pixel of the SPAD array, each respective stream of binary counts indicating, for a respective SPAD pixel, a number of photons detected during the plurality of sequential shutter operations; 
identify a set of binary counts from the respective streams of binary counts for each SPAD pixel, the set of binary counts comprising a respective set of binary counts from each respective stream of binary counts for each SPAD pixel; 
identify a second set of binary counts from the respective streams of binary counts for each SPAD pixel, the second set of binary counts comprising a second respective set of binary counts from each respective stream of binary counts for each SPAD pixel, wherein the second set of binary counts comprises at least some binary counts from the respective streams of binary counts that are also included in the set of binary counts, the at least some binary counts being associated with a particular set of sequential shutter operations of the plurality of sequential shutter operations; 
generate an image using the set of binary counts; 
and generate a second image using the second set of binary counts.

With respect to claim 20 the prior art discloses A method for image acquisition with reduced noise using a single photon avalanche diode (SPAD) array, comprising.

However, the prior art does not teach or fairly suggest performing a plurality of sequential exposure and readout operations, each exposure and readout operation comprising: 
applying a set of shutter operations to configure each SPAD pixel of a SPAD array to enable photon detection; 
and for each SPAD pixel of the SPAD array, reading out a number of photons detected during the set of shutter operations; 
determine consecutive pluralities of sequential exposure and readout operations from the plurality of sequential exposure and readout operations, wherein the consecutive pluralities of sequential exposure and readout operations comprise at least partially overlapping sets of sequential exposure and readout operations from the plurality of sequential exposure and readout operations; 
and generating consecutive images using the consecutive pluralities of sequential exposure and readout operations, wherein each consecutive image is generated based on the number of photons detected for each SPAD pixel during a respective consecutive plurality of sequential exposure and readout operations of the consecutive pluralities of sequential exposure and readout operations.

Dependent claims 2 – 5, 9, 11 – 13, and 17 – 19 are allowable for at least the reason that they depend on allowable independent claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696